         Case 1:17-cv-07949-VSB Document 33 Filed 03/19/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     86 Chambers Street
                                                     New York, New York 10007

                                                     March 19, 2019

VIA ECF
Honorable Vernon S. Broderick
United States District Court Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                      RE:     Buzzfeed, Inc. v. Department of Justice, 17 Civ. 7949 (VSB)

Dear Judge Broderick:

        This Office represents defendant Department of Justice (the “Government”) in the above-
captioned FOIA action. I write respectfully to request that the Court extend the Government’s
time to comply with the Court’s Opinion and Order, dated March 11, 2019 (the “Order”) by 30
days from April 12 to May 13. The current order provides the Government slightly more than 30
days to comply with the Order, Dkt. 30 at 20, but the Government has 60 days to file a notice of
appeal from the Order, 28 U.S.C. § 2107(b). Under the current schedule, the Government would
have to seek a stay pending appeal or release the information that would be the subject of any
appeal, potentially before the Government had finalized its decision regarding an appeal. The
proposed extension harmonizes the date of compliance with the date for noticing an appeal. The
plaintiff consents to the extension of time.

       We thank the Court for its consideration of this letter request.

                                                     Respectfully,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney
                                                     Southern District of New York

                                              By:       /s/Arastu K. Chaudhury
                                                     ARASTU K. CHAUDHURY
                                                     Assistant United States Attorney
                                                     Tel.: (212) 637-2633
                                                     arastu.chaudhury@usdoj.gov

                                                     Attorney for the Department of Justice


CC: All other counsel of record (via ECF)
